DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leonard Taylor on July 5, 2022.
The application has been amended as follows: 

18. (Currently Amended) The memory system of claim 17, wherein the controller increases [[the]] an allowed operation count per suspension for each of the plurality of memory blocks when each of suspension counts of the plurality of memory blocks is greater than a threshold.

Allowable Subject Matter
Claims 1, 5-8, 10-13, and 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the combination including at least the limitations of:
(Claims 1, 10, and 17) “…suspend an operation being performed on the target memory block, not to suspend other operations being performed on other memory blocks excluding the target memory block among the plurality of memory blocks, and to perform in parallel the other operations and a read operation on the plane based on the read request, wherein the controller increases an allowed operation count per suspension for the target memory block by comparing a suspension count of the target memory block and an average of suspension counts of the other memory blocks.”
As dependent claims 5-8, 11-13, and 18-26 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.

Below are references considered to be the closest related prior art:
SUGAHARA (Pub. No.: US 2021/0202007 A1) teaches an interrupt process stopping/suspending the foreground operation and performing the background read when the read operation is received for a plane of the same power supply group and executing an erase operation of a power supply group and receiving an interrupt for a plane of a different supply group, where upon receiving a read command during an erase operation, executing a background read in which a plane of the different power supply group is selected in parallel with the erase operation. However, SUGAHARA does not teach suspend an operation being performed on the target memory block, not to suspend other operations being performed on other memory blocks excluding the target memory block among the plurality of memory blocks, and to perform in parallel the other operations and a read operation on the plane based on the read request, wherein the controller increases an allowed operation count per suspension for the target memory block by comparing a suspension count of the target memory block and an average of suspension counts of the other memory blocks.
PELSTER (Pub. No.: US 2019/0243577 A1) teaches maintaining a suspend counter tracking the amount of used suspends towards the total allowed per program operation per NAND device and suspending the program operation for the tier, where unless the watchdog timer (or pulse value) expires for a tier of performing of a program operation, the program operation is not suspended in the tier, where after a number of suspend-resumes, the program operation of the NAND device has exhausted its allowed suspend count, and the last read waits for the full program operation to complete. However, PELSTER does not teach suspend an operation being performed on the target memory block, not to suspend other operations being performed on other memory blocks excluding the target memory block among the plurality of memory blocks, and to perform in parallel the other operations and a read operation on the plane based on the read request, wherein the controller increases an allowed operation count per suspension for the target memory block by comparing a suspension count of the target memory block and an average of suspension counts of the other memory blocks.
KIM (Pub. No.: US 2021/0109673 A1) teaches suspend-limit changer dynamically changes the erase/program suspend-limit based on the size of the allocable buffer space, where if the free write buffer size is greater than a threshold, the program/erase suspend-limit is increased. However, KIM does not teach suspend an operation being performed on the target memory block, not to suspend other operations being performed on other memory blocks excluding the target memory block among the plurality of memory blocks, and to perform in parallel the other operations and a read operation on the plane based on the read request, wherein the controller increases an allowed operation count per suspension for the target memory block by comparing a suspension count of the target memory block and an average of suspension counts of the other memory blocks.
NISHIKAWA (Pub. No.: US 2020/0303012 A1) teaches referring to an erase-suspend plan table that causes the memory to perform an erase operation to a given block as a preceding operation, where the erase-suspend plan table can be adjusted on the basis of the number of program/erase cycles and selecting to suspend or not to suspend the first operation to execute another operation in accordance with the number of erased blocks, the number of requests not responded to a host, a ratio of the number of read requests to a total number of read & write requests, an amount of data received from the host and to be written to the nonvolatile memory, or the number of program/erase operations to a target block. However, NISHIKAWA does not teach suspend an operation being performed on the target memory block, not to suspend other operations being performed on other memory blocks excluding the target memory block among the plurality of memory blocks, and to perform in parallel the other operations and a read operation on the plane based on the read request, wherein the controller increases an allowed operation count per suspension for the target memory block by comparing a suspension count of the target memory block and an average of suspension counts of the other memory blocks.
PARK (Pub. No.: US2020/0257552 A1) teaches determining if number of suspend operations (i.e. suspension counts) is not less than the threshold then the controller will perform suspend operation in on-going mode. However, PARK does not teach suspend an operation being performed on the target memory block, not to suspend other operations being performed on other memory blocks excluding the target memory block among the plurality of memory blocks, and to perform in parallel the other operations and a read operation on the plane based on the read request, wherein the controller increases an allowed operation count per suspension for the target memory block by comparing a suspension count of the target memory block and an average of suspension counts of the other memory blocks.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138